THE        ATTORNEY                      GENEIRAL
                                             OF TEXAS
                                           AURTIN,      TXCXAS         78711
   JOHN      IA.   aria,
A-rro-           OSXUERAL


                                                     August    19.    1975



          The Honorable       R. T. Weber,    D.D.S.                         Opinion   No.   H-669
          Secretary-Treasurer
          Texas   State Board     of Dental Examiners                        Re:    Authority of the Board of
          Capital   National    Bank Building                                Dental Examiners     with regard
          Austin,    Texas    78701                                          to dental hygienists   and dental
                                                                             assistants.

          Dear     Dr.     Weber:

                       You have requested     our opinion as to the authority    of the Texas   State
          Board  of Dental Examiners       to require   dental assistants  to register  with the Board
          and pay an annual fee,    and by rule to permit      the employment    of more   than o~ne
          dental hygienist   per individual   dentist  and more    than two dental hygienists   per
          dental office.

                       Annual    registration     aml    payment    of a licensing   fee is required       by statute
          of dentists,   article   4550a,     V. T. C.   S. , dental hygienists,     article    4551e,    and dental
          lab technicians,     article    4551f.    No    statute deals with the registration          of dental
          assistants   or requires      them to pay       any fee.    Dental assistants      are referred     to only
          in article   4551d,    which provides,         in pertinent   part:

                                    The Texas      State Board      of Dental    Examiners
                                    is hereby     authorized     and empowered         to a-
                                    dopt,   promulgate,      and    enforce    such   rules
                                    and regulations       as the Board may deem
                                    necessary      and advisable      to prescribe      and   ‘.
                                    maintain     standards     of professional      conduct
                                    of those persons       under the jurisdiction         of
                                    the Texas     State Board      of Dental Examiners
                                    and to protect      the public health and welfare.
                                    Such rules     and regulations       may define and
                                    regulate    the acts and areas        of practice     and
                                    govern    the relationship       between    and the acti-
                                    1,
                                    and dental assistants,         and their relationship
                                    to other branches       of the healing      arts and to
                                    or with the public,       and make      such other rules
                                    and regulations       as the Board may deem advis-
                                    able to protect      and to foster     the public health
                                    and welfare      . . . (emphaiis       added)

                      We do not believe     that the mere   reference    to dental assistants   in article
          4551d is sufficient    to confer  upon the Board     the authority   to require  of dental assis-
          tants, annual registration     and payment  of fees.     A statutory   board may
                                                          p.   2921
                                                                                                    r..    .




The   Honorable     R.    T.   Weber,    D. D. S.     - Page   2    (H-669)




                         exercise   only such authority     as is conferred
                         upon it by law in clear      and unmistakable       terms
                         and the same will not be construed          as being
                         conferred    by implication.     Board    of Insurance
                         Commissioners       v. Guardian    Life Insurance       Co.,
                         180 S. W. 2d 906,     908 (Tex. Sup. 1944).       See also
                                                                           --
                         Corzelius    v. Railroad     Commiss’ion,     182 S. W. 2d
                         412,   415 (Tex. Civ. App.. -Austin     1944,   no writ).

In State v. Cortez,        333 S. W. 2d 839 (Tex. Sup. 1960),           the Supreme     Court held that
the power of the State Board of Morticians                to “prescribe     rules   and regulations     per-
taining to the operation        of all funeral    establishments”        did not confer    on the Board
the power to require         such funeral    establishments       to obtain a license     to operate.
Furthermore,        as we indicated      in Attorney     General    Opinion    H-443   (1974),   “it is well
established      in our law that.     unless   a fee is arovided      bv law for an official      service
required     to be performed       and the amount fixed by law, ’ none can lawfully             be charged.      ”
See Nueces       County v. Currington,        162 S. W. 2d 687,       688 (Tex. Sup. 1942);      &icGaila
TCity      of Rockdale,      246 S. W. 654,     655 (Tex. Sup.      1922);   Attorney    General    Opinion
V-1426     (19521.    It is therefore     our opinion that the Board may not require              dental
assistants     to register    with the Board and pay an annual fee.

            We also       answer    your   second      question    in the negative.     Section   3 of article
4551e,   V. T. C. S.,     provides:

                         . . . It shall be unlawful         for more    than one den-
                         tal hygienist     to practice    dental hygiene      for one
                         dentist   at any one time,       and it shall be unlawful
                         for a dentist     legally   engaged    in the practice      of
                         dentistry    in this state to employ,        under any con-
                         tractual    relationship     whatsoever,      more    than one
                         dental hygienist       to practice    dental hygiene      at any
                         one time.       No dental office,      regardless     of the
                         number     of dentists    practicing     or offering    to prac-
                         tice dentistry      in such office,     shall have employed
                         under any contractual         relationship     whatsoever
                         more than two (2.) dental hygienists            to practice    den-
                         tal hygiene     therein.

              Article    4551e  expressly      prohibits   the employment      of more than one den-
tal hygienist    by an individual     dentist,    and also prohibits     the employment      of more
than two dental hygienists        in any dental office.       Where     the language     of a statute  is
unambiguous       and its meaning     clear,     the statute   should be given effect according        to
its terms.      Board of Insurance        Commissioners       v. Guardian     Life Insurance      Co.,
supra,   at 909.      In such a case,     there is no need to apply any rules of construction.
Fox v. Bureess.         302 S. W. 2d 405,     409 (Tex. SUP.     1957).    As a result,    we believe    it
is clear that the Board may not by              rulk alter ihe expr.ess     proscription    of the stat.-
ute to permit      the employment      of more      than one dental hygienist      by an individual    den-
tist,  or the employment        of more than two dental hygienists.          per ,dental bffic’e.



                                             p.     2922
The    Honorable     R.   T.   Weber,   D. D. S.     - Page   3   (H-669)




                                        SUMMARY

                           The Texas   State Board   of Dental Examiners        may
                not require   dental assistants  to register   with the Board     and
                pay an annual fee,nor     may it permit   by rule the employment
                of more   than one dental hygienist    per individual   dentist   and
                more than two dental hygienists      per dental office.




            .       NDALL,      First   Assistant




Opinion    Committee

jad:




                                              p.    2923